


EXHIBIT 10.25

 

December 19, 2012

 

Alison Lawton

 

Dear Alison:

 

On behalf of OvaScience, Inc. (the “Company”), I am pleased to offer you
employment with the Company.  The purpose of this letter is to summarize the
terms of your employment with the Company, should you accept our offer.

 

1.                                      Employment.  You will be employed,
effective January 21, 2013, to serve on a full-time basis as Chief Operating
Officer of the Company.  In this role, you will report to the Company’s Chief
Executive Officer, and have such duties and responsibilities as are customary
for such position, including functional responsibility for Regulatory, Quality
and Manufacturing and as are otherwise assigned to you from time to time by the
Company. You agree to devote your full business time, best efforts, skill,
knowledge, attention, and energies to the advancement of the Company’s business
and interests and to the performance of your duties and responsibilities as an
employee of the Company and not to engage in any other business activities
without prior approval from the Company. However, notwithstanding the above, the
Company hereby agrees that you may continue to serve as a member of the Board of
Directors of Cubist Pharmaceuticals & Verastem, Inc.

 

2.                                      Compensation.  Your base salary will be
$29,166.67 per month ($350,000 on an annualized basis), subject to applicable
taxes and withholdings and will be reviewed for increase yearly at the sole
discretion of the Board.  You will be eligible to receive an annual
discretionary bonus award of up to 50% of your then current base salary.  The
bonus award, if any, will be determined by the Board of Directors of the Company
(the “Board”) in its sole discretion, based on goals to be determined by the
Chief Executive Officer of the Company in consultation with the Board no later
than 90 days after your start date and will be annually reviewed and determined
every January thereafter during your employment with the Company.  Any bonus
hereunder shall be paid no later than forty-five (45) days after the end of the
year with respect to which such bonus is being awarded.  You must be an active
employee of the Company on the date on which bonuses are distributed in order to
receive any bonus award, because it also serves as an incentive to remain
employed by the Company.

 

3.                                      Benefits.  You may participate in any
and all bonus and benefit programs that the Company establishes and makes
available to its employees from time to time, provided you are eligible under
(and subject to all provisions of) the plan documents governing those programs.
The benefits made available by the Company, and the rules, terms and conditions
for participation in such benefit plans, may be changed by the Company at any
time and from time to time without advance notice.

 

4.                                      Vacation.  You may be eligible for a
maximum of four (4) weeks of vacation per calendar year to be taken at such
times as may be approved by the Company.  The number of

 

--------------------------------------------------------------------------------


 

vacation days for which you are eligible shall accrue at the rate of 1.7 days
per month that you are employed during such calendar year.

 

5.                                      Stock Options.  Subject to the approval
of the Board, the Company may grant to you an incentive stock option (the
“Option”) under the Company’s 2012 Stock Incentive Plan (the “Plan”) for the
purchase of an aggregate of 368,892 shares of Common Stock of the Company
(subject to appropriate adjustments for stock splits, stock dividends,
combinations, recapitalizations and similar transactions affecting the Common
Stock of the Company after the date hereof) at a price per share equal to the
fair market value at the time of Board approval.  The Option shall be subject to
all terms, vesting schedules and other provisions set forth in the Plan and in a
separate option agreement. The Option will be subject to a vesting schedule of 4
years, with 25% of the shares vesting on the first anniversary of your
employment start date and 6.25% of the shares vesting each quarter thereafter.
Notwithstanding anything in the plan or stock option agreement that says
otherwise, if a Change in Control Event (as defined on Exhibit A attached
hereto) occurs and, within one (1) year of such Change in Control Event, your
employment is terminated by the Company (or any successor) without Cause (as
defined on Exhibit A) or by you for Good Reason (as defined on Exhibit A), the
vesting schedule of the Option shall be accelerated in full. You may be eligible
to receive such future stock options grants as the Board shall deem appropriate.

 

6.                                      Severance Benefits Upon Termination by
the Company Without “Cause” or by you for “Good Reason”.  If the Company
terminates your employment without Cause (as defined on Exhibit A attached
hereto) or you terminate your employment for Good Reason (as defined on
Exhibit A), you shall be eligible to receive the following severance benefits:
(a) severance pay in an amount equal to twelve (12) months of your base salary
as in effect at the time of your termination, payable in accordance with the
Company’s regular payroll procedures proportionately over a twelve (12) month
period (such period, the “Severance Period”); provided that if you commence any
full-time employment substantially similar to your employment hereunder (based
upon responsibility, reporting and compensation) during the Severance Period,
your severance amount shall be reduced such that the number of months of
severance pay to which you will be entitled shall be equal to that number of
months between the date your employment with the Company terminates and the date
you commence such substantially similar new full-time employment, (b) should you
be eligible for and elect to continue receiving group medical and dental
insurance coverage under the law known as COBRA, the Company shall continue to
pay on your behalf, through the earlier of (x) the last day of the Severance
Period, or (y) the date that you become eligible for group health and/or dental
insurance coverage from any new employer, that portion of the monthly premiums
for such coverage that it pays for active and similarly situated employees
receiving the same type of coverage, (c) subject to the effectiveness of your
waiver and release agreement referenced below, an additional twelve (12) months
of vesting of your then unvested options (unless your termination is due to a
Change in Control Event, in which case your vesting of the Option described in
paragraph 5 above shall be governed by that paragraph), and (d) a pro-rata share
of the bonus, if any, that you would have received if you continued to be
employed on the date the bonus was paid with respect to the fiscal year ending
on or preceding the date of termination, as determined by the Company in its
sole reasonable discretion.  No severance pay or other benefit hereunder shall
be provided to you unless, within 60 days following the date of termination, you
first execute and do not revoke a waiver and release agreement in a form
substantially similar to that attached as Exhibit E, which

 

--------------------------------------------------------------------------------


 

shall be given to you within three days following your termination, and which
provides for a release of any and all claims that you have or might have against
the Company (provided, however, that, without your consent, you shall not be
required to release any rights to Severance Benefits that you may have under
this offer letter, or any vested rights you may have as of the date of
termination in any qualified retirement or pension plan of the Company, or any
rights you may have to indemnification pursuant to any then-applicable Company
by-laws or insurance policies).  The severance payments shall commence on the
first payroll period following the date the waiver and release becomes effective
(the “Payment Date”).  Notwithstanding the foregoing, if the 60th day following
the date of termination occurs in the calendar year following the termination,
then the Payment Date shall be no earlier than January 1 of such subsequent
calendar year. The distribution of any severance payments shall be subject to
the provisions of Exhibit B attached hereto.

 

7.                                      Notices.  Any purported termination of
employment by the Company for Cause or by you for Good Reason shall be
communicated to the other party through written notice, indicating the specific
grounds for such termination.  Such notice, and all other communications which
are required or may be given pursuant to the terms of this letter, shall be
sufficient in all respects if given in writing and shall be deemed given (i) if
delivered personally, on the date of delivery, (ii) if mailed by certified or
registered mail, return receipt requested and postage prepaid, three (3) days
after the mailing date, (iii) if sent via a nationally recognized overnight
courier, on the next business day thereafter, or (iv) if sent via facsimile
confirmed in writing to the recipient, or via email, on the next business day
thereafter, in each case, if to the Company, at the Company’s principal place of
business, and if to you at the most recent home address (and/or, as applicable,
the most recent personal email address) which you have provided to the Company
or to such other address or addresses as either party shall have designated in
writing to the other party.

 

8.                                      Invention, Non-Disclosure,
Non-Competition and Non-Solicitation.  As a condition of your employment with
the Company, you will be required to execute an Invention and Non-Disclosure
Agreement and a Non-Competition and Non-Solicitation Agreement in the forms
attached as Exhibit C and Exhibit D.

 

9.                                      Other Agreements.  You represent that
you are not bound by any employment contract, restrictive covenant or other
restriction preventing you from entering into employment with or carrying out
your responsibilities for the Company, or which is in any way inconsistent with
the terms of this letter.

 

10.                               Proof of Legal Right to Work.  You agree to
provide to the Company, within 3 days of your hire date, documentation of your
eligibility to work in the United States, as required by the Immigration Reform
and Control Act of 1986.  If you need to obtain a work visa in order to be
eligible to work in the United States, your employment with the Company will be
conditioned upon your obtaining a work visa in a timely manner as determined by
the Company.

 

11.                               At-Will Employment.  This letter shall not be
construed as an agreement, either express or implied, to employ you for any
stated term, and shall in no way alter the Company’s policy of employment at
will, under which both you and the Company remain free to terminate the
employment relationship for any reason or no reason, with or without cause, at
any time, with or without notice.  Similarly, nothing in this letter shall be
construed as an agreement, either

 

--------------------------------------------------------------------------------


 

express or implied, to pay you any compensation or grant you any benefit beyond
the end of your employment with the Company, except as explicitly set forth in
paragraph 6.

 

12.                               Company Policies and Procedures.  As an
employee of the Company, you will be required to comply with all Company
policies and procedures.  Further, the Company’s premises, including all
workspaces, furniture, documents and other tangible materials, and all
information technology resources of the Company (including, but not limited to,
computers, data and other electronic files, and all internet and e-mail systems)
are subject to oversight and inspection by the Company at any time.  Company
employees should have no expectation of privacy with regard to any Company
premises, materials, resources or information.

 

Please note that this offer letter is your formal offer of employment and
supersedes any and all prior or contemporaneous agreements, discussions and
understandings, whether written or oral, relating the subject matter of this
letter or your employment with the Company.  The resolution of any disputes
under this letter will be governed by Massachusetts law.  This offer letter
shall be binding upon and shall inure to the benefit of the parties and their
respective successors. You shall be indemnified pursuant to any Company D&O
insurance policies and/or by-laws to the same extent as similarly situated
Company employees.

 

If this letter correctly sets forth the terms under which you will be employed
by the Company, please sign the enclosed duplicate of this letter in the space
provided below and return it to me by December [insert new date], 2012.  If you
do not accept this offer by December [insert new date], 2012, the offer will be
deemed revoked.

 

 

Very Truly Yours,

 

 

 

OVASCIENCE, INC.

 

 

 

 

 

By:

 

 

 

Michelle Dipp, MD Ph.D.

 

 

Chief Executive Officer

 

The foregoing correctly sets forth the terms of my at-will employment with
OvaScience, Inc.  I am not relying on any representations other than as set
forth above.

 

 

 

Date:

 

Alison Lawton

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Definitions

 

“Cause” for termination shall be deemed to exist upon:

 

(A)                         a good faith finding by the Company (i) of repeated
or willful failure of the employee, after written notice, to perform his or her
reasonably assigned duties for the Company, or (ii) that the employee has
engaged in dishonesty, gross negligence or misconduct, which dishonesty, gross
negligence or misconduct has had a material adverse effect on the business or
affairs of the Company;

 

(B)                         the conviction of the employee of, or the entry of a
pleading of guilty or nolo contendere by the employee to, any crime involving
moral turpitude or any felony; or

 

(C)                         a breach by the employee of any material provision
of any invention and non-disclosure agreement or non-competition and
non-solicitation agreement with the Company, which breach is not cured within
ten days written notice thereof.

 

A “Change in Control Event” shall be deemed to exist upon the sale of all or
substantially all of the outstanding shares of capital stock, assets or business
of the Company, by merger, consolidation, sale of assets or otherwise (other
than a transaction in which all or substantially all of the individuals and
entities who were beneficial owners of the capital stock of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding securities (on an as-converted to Common Stock
basis) entitled to vote generally in the election of directors of the
(i) resulting, surviving or acquiring corporation in such transaction in the
case of a merger, consolidation or sale of outstanding shares, or (ii) acquiring
corporation in the case of a sale of assets).

 

“Good Reason” shall be deemed to exist upon:

 

(A)                         the relocation of the Company’s offices such that
the employee’s daily commute is increased by at least 30 miles each way without
the written consent of the employee;

 

(B)                         material reduction of the employee’s annual base
salary without the prior consent of the employee (other than in connection with,
and substantially proportionate to, reductions by the Company of the annual base
salary of more than 50% of its employees); or

 

(C)                         material diminution in employee’s duties, authority
or responsibilities without the prior consent of the employee, other than
changes in duties, authority or responsibilities resulting from the employee’s
misconduct;

 

provided, however, that any reduction in duties, authority or
responsibilities or reduction in the level of management to which the employee
reports resulting solely from a Change in Control which results in the Company
being acquired by and made a part of a larger entity (as, for example, when a
chief operating officer becomes an employee of the acquiring corporation
following an acquisition but is not the chief operating officer of the acquiring
corporation) shall not constitute Good Reason;

 

--------------------------------------------------------------------------------


 

provided, further however, that no such event or condition shall constitute Good
Reason unless (x) the employee gives the Company a written notice of termination
for Good Reason not more than 90 days after the initial existence of the
condition, (y) the grounds for termination if susceptible to correction are not
corrected by the Company within 30 days of its receipt of such notice and
(z) the employee’s termination of employment occurs within six months following
the Company’s receipt of such notice.

 

2

--------------------------------------------------------------------------------


 

Exhibit B

 

Payments Subject to Section 409A

 

1.                                      Subject to this Exhibit B, payments or
benefits during the Severance Period under this offer letter (“Severance
Payments”) shall begin only upon the date of your “separation from service”
(determined as set forth below) which occurs on or after the termination of your
employment.  The following rules shall apply with respect to distribution of the
Severance Payments, as applicable:

 

(a)                                  It is intended that each installment of the
Severance Payments shall be treated as a separate “payment” for purposes of
Section 409A of the Code and the guidance issued thereunder (“Section 409A”). 
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such Severance Payments except to the extent specifically
permitted or required by Section 409A.

 

(b)                                  If, as of the date of your “separation from
service” from the Company, you are not a “specified employee” (within the
meaning of Section 409A), then each installment of the Severance Payments shall
be made on the dates and terms set forth in the offer letter.

 

(c)                                   If, as of the date of your “separation
from service” from the Company, you are a “specified employee” (within the
meaning of Section 409A), then:

 

(i)                                     Each installment of the Severance
Payments due under the offer letter that, in accordance with the dates and terms
set forth herein, will in all circumstances, regardless of when your separation
from service occurs, be paid within the Short-Term Deferral Period (as defined
under Section 409A) shall be treated as a short-term deferral within the meaning
of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A and shall be made on the dates and terms set forth in the
offer letter; and

 

(ii)                                  Each installment of the Severance Payments
due under the offer letter that is not described in this Exhibit B,
Section 1(c)(i) and that would, absent this subsection, be paid within the
six-month period following your “separation from service” from the Company shall
not be paid until the date that is six months and one day after such separation
from service (or, if earlier, your death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following your separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of Severance
Payments if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral

 

3

--------------------------------------------------------------------------------


 

of compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service).  Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of your second taxable year following the taxable year in which the separation
from service occurs.

 

2.                                      The determination of whether and when
your separation from service from the Company has occurred shall be made and in
a manner consistent with, and based on the presumptions set forth in, Treasury
Regulation Section 1.409A-1(h).  Solely for purposes of this Exhibit B,
Section 2, “Company” shall include all persons with whom the Company would be
considered a single employer under Section 414(b) and 414(c) of the Code.

 

3.                                      All reimbursements and in-kind benefits
provided under the offer letter shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A.

 

4.                                      The Company makes no representation or
warranty and shall have no liability to you or to any other person if any of the
provisions of the offer letter (including this Exhibit) are determined to
constitute deferred compensation subject to Section 409A but that do not satisfy
an exemption from, or the conditions of, that section

 

4

--------------------------------------------------------------------------------
